ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment filed 01/13/22 in response to the non-final Office Action mailed 09/14/2021.  
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Thomas Cunningham. See Interview Summary.
	Claims 36 and 37 have been amended as set forth below:
--Claim 36 (Currently amended). The method of claim 21, wherein the contacting includes contacting the anti-microbial composition with a skin wound of the subject having the Streptococcus pneumoniae or Klebsiella pneumoniae 
Claim 37 (Currently amended). The method of claim 21, wherein the contacting includes washing an eye, [[a]] nose or [[a]] mouth of the subject having the Streptococcus pneumoniae or the Klebsiella pneumoniae with anti-microbial composition.--
Status of Claims
3)	Claims 21, 25, 27, 29, 30, 32 and 36-40 have been amended via the amendment filed 01/13/22. 
Claims 21, 22, 25-27, 29, 30, 32 and 36-40 are pending and are under examination.  
Objection(s) Withdrawn
4)	The objection to the specification and claim 21 made in paragraph 9(d) of the Office Action mailed 12/27/2019 and maintained in paragraph 11 of the Office Action mailed 09/14/21 is withdrawn in light of Applicant’s amendments. 
5)	The objection to the specification made in paragraph 12(A) of the Office Action mailed 09/14/21 is withdrawn in light of Applicant’s amendments. 
6)	The objection to claims 21 and 39 made in paragraph 12(B)(i) of the Office Action mailed 09/14/21 is withdrawn in light of Applicant’s amendment to the claims. 
7)	The objection to claim 21 made in paragraph 12(B)(ii) of the Office Action mailed 09/14/21 is withdrawn in light of Applicant’s amendment to the claim. 
8)	The objection to the specification made in paragraph 12(B)(iii) of the Office Action mailed 09/14/21 is withdrawn in light of Applicant’s amendments. 
9)	The objection to claim 25 made in paragraph 23 of the Office Action mailed 09/14/21 is withdrawn in light of Applicant’s amendment to the claim. 
Rejection(s) Withdrawn
10)	The rejection of claims 21, 22, 25, 27 and 39 made in paragraph 20 of the Office Action mailed 09/14/21 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicant’s amendments to the claims and/or the base claim.
11)	The rejection of claims 21, 22, 25, 27, 29, 30, 32 and 36-40 made in paragraph 22 of the Office Action mailed 09/14/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendments to the claims and/or the base claim.
Conclusion
12)	Claims 21, 22, 25, 27, 29, 30, 32 and 36-40, now renumbered as claims 1, 2, 3, 4, 5, 6, 7 and 8-12 respectively, are allowed. 
Relevant Art
13)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicant’s disclosure:
		US 20190083561 A1 taught an extract from a resin of Boswellia serrata. See claims.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

January, 2022